                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


KEVIN JAMES KOHUTE,                              §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00282-JDK
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
ALICIA MOUTON, MINNIE WINSTON,                   §
                                                 §
                                                 §
              Defendants.


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On October 2, 2018, the Magistrate Judge

issued a Report and Recommendation (Docket No. 6), recommending that Plaintiff’s complaint

be dismissed with prejudice for failure to state a basis for jurisdiction or allege a claim upon

which relief can be granted. On October 5, 2018 Plaintiff received a copy of the

Magistrate Judge’s Report and Recommendation.             Docket No. 7.        The Report and

Recommendation informed Plaintiff of his rights to object to the Report and Recommendation

within 14 days, and further informed him that a failure to timely object shall bar “de novo review

by the district judge of those findings, conclusions and recommendations and, except on grounds

of plain error, from appellate review of unobjected-to factual findings and legal conclusions

accepted and adopted by the district court.” Docket No. 6 at 3 (citing Douglass v. United States

Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).         Since the service of the Report and

Recommendation on October 5, 2018, Plaintiff has not filed objections and the prescribed time
period for doing so has passed.

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions

of the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the complaint is hereby DISMISSED WITH PREJUDICE.




             Signed this
             Dec 14, 2018




                                           Page 2 of 2
